DETAILED ACTION
This non-final Office action is in response to the claims filed on February 25, 2021.
Status of claims: claims 2-7 and 9-17 are withdrawn; claims 1 and 8 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 was considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of Species IV pertaining to FIG. 6 and reading on claims 1 and 8 in the reply filed on August 18, 2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 2 – “a fixed window glass” should be amended to “the fixed window glass” since “a fixed window glass” is previously recited in line 1 of the claim. “a division bar” recited in line 4 should also be amended to “the division bar” for the same reason.
Claim 1, line 5 – “U-shaped” should be amended to “U-shape”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1, line 12 – “forms a flush surface” with what? Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0144751 to Schapitz.
Schapitz discloses a fixed window glass with a division bar, comprising: 
a fixed window glass 12 adapted to be fixed to a vehicle and having an edge portion; (see FIG. 4) and 
a division bar attached to the edge portion, the division bar comprising a guide portion 35 formed in a U-shaped in section configured to guide elevating and lowering movement of an elevating window glass; 
wherein the division bar further comprises a first member 564,19 fixed to the edge portion of the fixed window glass, and a second member 17 to be attachable to the first member from an exterior side of the vehicle; and 
wherein the second member is attached to the first member, and the division bar has an exterior side surface exposed on the exterior side of the vehicle such that the exposed exterior side surface forms a flush surface. (claim 1)
Schapitz further discloses wherein the first member and the second member are bonded together by an adhesive 58 interposed between the first member and the second member. (claim 8)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634